 

PROMISSORY NOTE

 



US $15,000,000.00   October 3, 2018

 

FOR VALUE RECEIVED, NuGenerex Distribution Solutions, LLC, a Delaware Limited
Liability Company (the “Maker”), having an address c/o Generex Biotechnology
Corporation, 10102 USA Today Way, Miramar, FL 33025, promises to pay to the
order of Veneto Holdings, L.L.C., a Texas limited liability company (the
“Holder”), at the times provided in Section 2 below, the principal amount of
Fifteen Million U.S. Dollars ($15,000,000.00 U.S.) (the “Principal Amount”),
with interest thereon and expenses associated therewith from the date hereof in
accordance with the terms hereof.

 

BACKGROUND

 

A.       The Maker and the Holder are parties to an Asset Purchase Agreement
(the “Agreement”) pursuant to which the Maker is purchasing certain of the
assets of the Holder and the Holder’s subsidiaries on the date hereof (the
“First Closing Assets”), and the Maker has agreed to purchase, and the Holder
has agreed to sell, certain other assets of the Holder and the Holder’s
subsidiaries on or before a date set forth in the Agreement (the “Second Tranche
Date”).

 

B.        The Maker is issuing this Note on the date hereof in accordance with
the terms of the Agreement.

 

C.       The Maker’s parent, Generex Biotechnology Corporation has agreed to
grant a first priority security interest to Holder in all of its assets, other
than the First Closing Assets, all as more particularly set forth in the
Security Agreement, dated even date herewith (the “Security Agreement”).

 

D.       Joseph Moscato, an individual and Generex Biotechnology Corporation
(each a ”Guarantor” and collectively the “Guarantors”) have agreed to guaranty
the Maker’s obligations under this Note, as more particularly set forth in the
Guaranty Agreement, dated even date herewith (the “Guaranty”).

 

TERMS

 

1.       Interest Rate. The unpaid Principal Amount owing under this Note shall
bear interest from the date first set forth above at an annual rate of five
percent (5%). Simple interest shall accrue daily on the basis of a 365-day year.

 

2.       Payment Terms of Principal and Interest. The outstanding Principal
Amount and accrued and unpaid interest under this Note shall be due and payable
to Holder in full upon the closing of the transactions to be effected pursuant
to the Purchase Agreement on the Second Tranche Date (the “Second Tranche Date
Closing”). If the Purchase Agreement is terminated prior to the Second Tranche
Date Closing for any reason, then the Principal Amount and all accrued interest
shall be due and payable to Holder in full on the date that is ninety (90) days
after either of Maker or Holder notifies the other of termination of the
Purchase Agreement. This Note may be prepaid in whole or in part at any time by
the Maker. The applicable due date described above is referred to herein as the
“Maturity Date.” There shall be no penalty if the Maker pre-pays the Principal
Amount in whole or in part.

 

3.       Default. Each of the following shall constitute an event of default
(each, a “Default Event” under this Note):

 

(a)Maker fails to pay the outstanding Principal Amount and accrued but unpaid
interest under this Note on or before the Maturity Date;

 

(b)Maker or Guarantors fail to comply with or to perform when due any other
term, obligation, covenant or condition contained in this Note, the Security
Agreement or the Guaranty;

 

(c)Maker becomes insolvent, a receiver is appointed for any of Maker’s property,
Maker makes an assignment for the benefit of creditors, or any proceeding is
commenced either by Maker or against Maker under any bankruptcy or insolvency
laws;

 

(d)All or substantially all of Maker’s assets are sold, assigned or otherwise
transferred (including by way of merger or consolidation);

 

(e)Maker is terminated or dissolved, or ceases to exist as the result of a
merger, restructuring, consolidation any other reason;

 

(f)The change of control of Maker, whether by (i) the sale, assignment, transfer
or other disposition of more than fifty percent (50%) of the outstanding
ownership interests in Maker, in one or more related transfers, by the Persons
who beneficially own such ownership interests; (ii) the issuance by Maker of any
ownership interests, any rights to acquire ownership interests in Maker or any
rights to share in the profits of Maker; or (iii) by any combination of the
foregoing.

 

Upon and following an Event of Default, the interest shall accrue at the annual
rate of ten percent (10%).

 

4.       Other Provisions Relating to Interest and Charges. Notwithstanding any
other provision contained in this Note or in any agreement, document or
instrument related to the transaction which this Note is a part: (a) the rates
of interest and charges and the payment provided for herein and therein shall in
no event exceed the rates and charges and the payment which would result in
interest being charged at a rate equaling the maximum allowed by law; and (b)
if, for any reason whatsoever, Holder ever receives as interest (or as a charge
in the nature of interest) in connection with the transaction of which this Note
is a part an amount which would result in interest being charged at a rate
exceeding the maximum allowed by law, such amount or portion thereof as would
otherwise be excessive interest shall automatically be applied toward reduction
of the unpaid principal balance then outstanding hereunder. Any such amount
shall not be applied toward payment of interest (or toward payment of a charge
in the nature of interest).

 

5.       Limitations. The Maker’s obligations under this Note are conditioned on
compliance with the following until this Note is paid in full:

 

(i) None of Seller, its subsidiaries or any individual who is a manager or
member of Seller on the date of this Agreement, shall interfere with, disparage
or compete with Maker’s and its subsidiaries’ operations of their business
involving the First Closing Assets (the “Relevant Business”).

 

(ii) The Seller and its subsidiaries exclusively use the Maker and its
subsidiaries for services related to the Relevant Business within the geographic
service area of each Asset, provided that Maker and its subsidiaries provide the
same level of service as Seller’s subsidiaries provided prior to the First
Closing in all material respects. The parties understand and agree that the
Relevant Business only includes services related to the fulfillment of
prescriptions that are covered by commercial or private payors, and does not
include services related to the fulfillment of prescriptions that are
reimbursable by federal or state payors or programs.

 

6.       Costs. In the event that (a) the payment of principal and interest
under this Note is not made at the time and in the manner required hereunder,
(b) Holder incurs any costs of collection or other costs reasonably necessary
for the protection of the interest of Holder with respect to this Note, or (c)
Holder, upon the occurrence of an uncured Default Event, exercises its right to
accelerate the maturity of the obligations hereunder, Maker agrees to pay any
and all costs and expenses (regardless of the particular nature thereof and
whether incurred before or after the initiation of suit or before or after
judgment) that may be incurred by Holder in connection with the enforcement of
its rights under this Note, including court costs and reasonable attorneys’
fees.

 

7.       Waivers. Maker, and any sureties, guarantors, and endorsers hereof
severally waive presentment for payment, demand, protest, notice of protest,
notice of dishonor or nonpayment, notice of intent to accelerate the
indebtedness hereof or notice of such acceleration, protest and notice of
protest and diligence on collecting or bringing suit against any party hereof
and consent to any and all extensions of time, renewals, waivers, or
modifications that may be granted by Holder with respect to the payment or
partial payments hereon, with or without notice, or other provisions of this
Note, before or after the Maturity Date.

8.       Remedies. No right or remedy conferred upon or reserved to Holder, or
now or hereafter existing at law or in equity or by statute or other legislative
enactment, is intended to be exclusive of any other right or remedy, and each
and every such right or remedy shall be cumulative and concurrent, and shall be
in addition to every other such right or remedy, and may be pursued singly,
concurrently, successively or otherwise, at the sole discretion of Holder, and
shall not be exhausted by any one exercise thereof but may be exercised as often
as occasion thereof shall occur. No act of Holder shall be deemed or construed
as an election to proceed under any one such right or remedy to the exclusion of
any other such right or remedy.

9.       Notice and Payment. All notices or payments, as the case may be,
hereunder shall be made or given to the address of the parties as follows:

 

If to Holder:

 

Veneto Holdings, L.L.C.

Attn: Kevin Kuykendall

3030 LBJ Freeway, Suite 1700

Dallas, Texas 75234

 

 

If to Maker:

 

NuGenerex Distribution Solutions, LLC

Attn: Joseph Moscato

c/o Generex Biotechnology Corporation

10102 USA Today Way, Miramar, FL 33025

 

Any notice or other communications required, contemplated or permitted by this
Note by any party shall be in writing and shall be deemed served (a) when
personally delivered, with proof of delivery, (b) on the next business day after
delivery to a reputable overnight courier for next business day delivery,
charges prepaid, providing proof of delivery, or (c) upon delivery by United
States mail, registered mail or certified mail, postage prepaid, return receipt
requested, with proof of delivery, addressed, in the case of deliveries made
pursuant to clause (b) and (c) to the address set forth above. Any party may
change the address to which payments, notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.

 

10.        State Law. Maker irrevocably consents to the exclusive jurisdiction
of the courts of the State of Texas or the United States District Court for the
Northern District of Texas in any and all actions and proceedings arising
hereunder, and irrevocably agrees to service of process by certified mail,
return receipt requested, to the address of Maker set forth above.

 

11.       Severability. If for any reason one or more of the provisions of this
Note or their application to any person or circumstances shall be held to be
invalid, illegal or unenforceable in any respect or to any extent, such
provisions shall nevertheless remain valid, legal and enforceable in all such
other respects and to such extent as may be permissible. In addition, any such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Note, but this Note shall be construed as if such invalid, illegal or
unenforceable provision had never been contained therein.

 

12.       Successors and Assigns. This Note inures to the benefit of Holder and
binds Maker, and their respective successors and assigns; provided that Maker
may not assign this Note, by operation of law or otherwise, without the express
prior written consent of Holder.

 

 

Signature page follows…


 



 1 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Note on or as of the day
and year first above written.

 



    Maker:           NUGENEREX DISTRIBUTION SOLUTIONS, LLC           By: /s/
Joseph Moscato     Name: Joseph Moscato     Title: Manager           AGREED AND
ACCEPTED           Holder:           VENETO HOLDINGS, L.L.C.           By: /s/
Kevin Kuykendall     Name: Kevin Kuykendall     Title: Chief Executive Officer

 

 

 2 

 



 

